Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter


Claims 1-19 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
1.	Claim 1 recites an apparatus for providing electrical charge to a vehicle, comprising: a first driven mass configured to rotate in response to a kinetic energy of the vehicle, the first driven mass coupled to a first shaft such that rotation of the first driven mass causes the first shaft to rotate, wherein the first driven mass exists in one of (1) a first extended position in which the kinetic energy of the vehicle causes the first driven mass to rotate and (2) a first retracted position in which the kinetic energy of the vehicle does not cause the first driven mass to rotate; a second driven mass configured to rotate in response to the kinetic energy of the vehicle, the second driven mass coupled to a second shaft such that rotation of the second driven mass causes the second shaft to rotate, wherein the second driven mass exists in one of (1) a second extended position in which the kinetic energy of the vehicle causes the second driven mass to rotate and (2) a second retracted position in which the kinetic energy of the vehicle does not cause the second driven mass to rotate; generator configured to 
2.	Claim 11 recites a method of providing electrical charge to a vehicle, comprising: rotating a first driven mass in response to a kinetic energy of the vehicle, the first driven mass coupled to a first shaft such that rotation of the first driven mass causes the first shaft to rotate, wherein the first driven mass exists in (1) a first extended position in which the kinetic energy of the vehicle causes the first driven mass to rotate and (2) a first retracted position in which the kinetic energy of the vehicle does not cause the first
driven mass to rotate; rotating a second driven mass in response to the kinetic energy of the vehicle, the second driven mass coupled to a second shaft such that rotation of the second driven mass causes the second shaft to rotate, wherein the second driven mass exists in (1) a second extended position in which the kinetic energy of the vehicle causes the second driven mass to rotate and (2) a second retracted position in which the kinetic energy of the vehicle does not cause the second driven mass to rotate; generating a charge output when the first driven mass or the second driven mass rotates in response to the kinetic energy of the vehicle; conveying the charge output to 
3.	 Claim 13 an apparatus for providing electrical charge to a vehicle, comprising: a first driven mass configured to rotate in response to a kinetic energy of the vehicle, the first driven mass coupled to a first shaft such that rotation of the first driven mass causes the first shaft to rotate; a second driven mass configured to rotate in response to the kinetic energy of the vehicle, the second driven mass coupled to a second shaft such that rotation of the second driven mass causes the second shaft to rotate;
a capacitor module configured to receive a first portion of an electrical output generated in response to the rotation of the first driven mass or the second driven mass, store the first portion of the electrical output as a first energy in the capacitor module, and convey the first energy to a load of the vehicle on demand; a battery module configured to receive a second portion of the electrical output, store the second portion of the electrical output as a second energy in the battery module, and convey the second energy to the load of the vehicle on demand; and a hardware controller configured to control whether the capacitor module, the battery module, or a combination of the capacitor module and the battery module is coupled to the electrical output in response to a received signal.
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, should
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614